DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “transmission bearing” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The Examiner does not suggest Applicant amend the drawings to reflect the subject matter not shown. See specification objection on Page 3, below.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
The disclosure is objected to because of the following informalities: Page 2, lines 22-24 recites “Further, a rotating bearing is arranged at the joint of the positioning pin shaft and the transmission swing rod, the external ring of the rotating bearing is fixedly embedded on the transmission bearing”.  Page 5, lines 2-4 recites, “a rotating bearing 33, the outer ring of the rotating bearing 33 is fixedly embedded on the transmission swing rod”. The disclosed subject matter on Page 2 is inconsistent with the subject matter on Page 5; however, the subject matter on Page 5 is consistent with Figure 2. The Examiner suggest Applicant amend the subject matter on Page 2 to recite “the rotating bearing is fixedly embedded on the transmission swing rod.”
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities: Regarding claim 1 (line 2) recites the phrase “characterized by comprising” which uses redundant transitional phrases. It is suggested Applicant use the transitional phrase “characterized by” or “comprising.” See MPEP 2111.03, Transitional Phrases, Section I.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  Regarding claim 1 (lines 4, 6, and 9) the term “the” should begin with a lower case “t.”
Claim 1 is objected to because of the following informalities: the term “the end” has been structurally linked to the motor assembly and the cutting assembly. It is clear from the disclosure that the transmission rod has one end corresponding to the motor and an opposing end corresponding to the cutter assembly. It is suggested Applicant amend the claim to more accurately reflect which end of the transmission rod is connected to the motor and cutter assemblies.
Claim 2 (lines 3-4) is objected to because of the following informalities: the phrase “the transmission bearing” should be “a transmission swing rod.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 9,346,179 to Ziegler et al. in view of US Patent No. 8,769,824 to Heerlein et al.
In re claim 1, Ziegler teaches an electric hair clipper driven by an external rotor motor, which is characterized by comprising a cutter assembly (20,25), a motor assembly (60) and a swing rod transmission assembly (30); 
the cutter assembly comprises a fixed blade (20) and a moving blade (25) moveably mounted on the fixed blade; 
the motor assembly (60) comprises an external rotor motor (60), an eccentric output shaft (40,45) driven by the external rotor motor and a spherical bearing (50) sheathed on the eccentric output shaft (Fig. 3); 
the swing rod transmission assembly (30,32,36) is installed between the cutter assembly (20,25) and the motor assembly (60), and comprises a positioning pin shaft (80) and a transmission swing rod (30) which is sheathed on the positioning pin shaft and rotates around the positioning pin shaft, the end of the transmission swing rod corresponding to the motor assembly forms a drive notch (between 38a,38b) for holding the spherical bearing, and the end of the transmission swing rod corresponding to the cutter assembly (20,25) is used to drive the moving blade.
Ziegler teaches an electric clipper driven by a motor, but does not teach the motor is brushless motor.
Heerlein teaches in the art of electric hair clippers, a clipper having a brushless electric motor (Col. 10, lines 4-5).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the device of Ziegler with a brushless motor as taught by Heerlein which is advantageous for having high speed, high efficiency, and low maintenance, with a low susceptibility of mechanical wear (which improves the life of the tool). 

In re claim 3, modified Ziegler teaches 3, a shell (10, Ziegler) and a power supply assembly (the electrical cord and connections has been interpreted as the power supply assembly, as shown in at least Figure 2 of Ziegler), the cutter assembly (20,25, Ziegler) is installed at the front end of the shell (see Figure 1, Ziegler), the motor assembly, the swing rod transmission assembly and the power supply assembly are all installed in the shell (10, Ziegler), and the power supply assembly provides power to the motor assembly, wherein, the fixed blade (20, Ziegler) is fixedly installed at the front end of the shell (10, Ziegler) the brushless external rotor motor (9, Heerlein) is fixedly installed in the shell, and the positioning pin shaft (80, Ziegler) is vertically fixed on one side wall of the shell (Col. 4, lines 40-52, Ziegler, it has been interpreted, the positioning pin is attached (or fixed) to the shell via the motor housing).

In re claim 5, modified Ziegler teaches the brushless external rotor motor (9, Heerlein) is horizontally or vertically arranged in the shell (Fig. 2).
Note, the terms horizontal and vertical are relative, since the directions have not been established relative to a reference point. The motor of Heerlein can be horizontal when the device is laid on its side as shown in at least Figures 1 and 2, and vertical when the device is standing on the end of the housing opposite the blade assembly.

Claim 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Ziegler et al. in view of Heerlein et al., as applied to the above claims, and in further view of US Patent No. 4,723,362 to Boerger.
In re claim 2, modified Ziegler teaches a pin shaft, but does not teach a rotating bearing is arranged at the joint of the positioning pin shaft and the transmission swing rod, the external ring of the rotating bearing is fixedly embedded on the transmission bearing, and the internal ring is fixedly sheathed on the positioning pin shaft.
Boerger teaches a rotating bearing (46) is arranged at the joint of the positioning pin shaft (44) and the transmission swing rod (26), the external ring of the rotating bearing is fixedly embedded on the transmission swing rod (26), and the internal ring is fixedly sheathed on the positioning pin shaft (44).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the transmission swing rod and pin shaft arrangement of Ziegler to receiving a rotating bearing and pin shaft arrangement as taught by Boerger which is an obvious matter of design choice for providing a fulcrum for transferring motion to the reciprocating cutter to make a desired cut.   

In re claim 4, modified Ziegler teaches a shell (10, Ziegler) and a power supply assembly (the electrical cord and connections has been interpreted as the power supply assembly, as shown in at least Figure 2 of Ziegler), the cutter assembly (20,25, Ziegler) is installed at the front end of the shell (10, Ziegler), the motor assembly, the swing rod transmission assembly and the power supply assembly are all installed in the shell (10, Ziegler), and the power supply assembly provides power to the motor assembly, wherein, the fixed blade (20, Ziegler) is fixedly installed at the front end of the shell, the brushless external rotor motor is fixedly installed in the shell, and the positioning pin shaft is vertically fixed on one side wall of the shell (Col. 4, lines 40-52, Ziegler, it has been interpreted, the positioning pin is attached (or fixed) to the shell via the motor housing).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 8418369 and US Patent Application Publication No. 20110119930 are directed to clippers with fixed and moving blades, a motor assembly, a swing rod assembly, a cutter assembly, and a positioning pin.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER S MATTHEWS whose telephone number is (571)270-5843. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on 571-270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER S MATTHEWS/            Primary Examiner, Art Unit 3724